“IN THE UNLTED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANTA

Case 3:08-cr-00147-RDM Document 71 Filed 05/27/21 Page 1 of 3

FILED
SCRANTON

MAY 26 2004

PER

 

UNTTED STATES OF AMERICA vy. WILT REDD ARTEL SOLANO,

Defendant.

No. 3:0G-cR- 141, Bi ib-cv- 481 KMaRLANT 7.)

PETITIONER'S MOTEON TO COMPEL JUDGMENT
PURSUANT TO FEDERAL RULE OF CIVIL. PROCEDURE RULE 13 (c).

COMES Now the Petitioner WILFREDD ARTEL SOLANO in PROSE iN
Necessity and hereby MOVES this Honorable Couak fo aule on his

Moon to Reopen his Sechon 2255 mohon. The Pebhoser , herein , avers.
that all pleadings are closed-out and hat this case is Ripe foe wvdeenesk |

in) the. Pebhover's falog . This Couct has. ywessdichon +o Rule upon Ye

Pehhovte’s mochoss puesuant fo this, the Pehhovee’s Request, ava Federal

Rules of Civil Peoreduae Rule 19 ec). IN support, the Rhhoner shows

the Covet Ye followin a:

1) Ont c@ about March le, 2019, Pebhoner , Ciled a Mohon fo Reopen his
habeas. peoceedinins . (Doc.53 in No. 08-ca-td1). PekthoweR also weole

aleller to the Court, dockeled ow May 3, 90t4. Sein), a stehus update
REQARAina hig mofo REOPEN . (Doc. 4dr No. te-ev~ 441).

5) De on about May iS 2014 , the Court ordered the Government to
Respond bo Pekhostee’s mohod to Reopens within 9i days of the date
of Yhe Oeder. (Doc .54 in No. 08 ce-l41).
Case 3:08-cr-00147-RDM Document 71 Filed 05/27/21 Page 2 of 3

4 7 des of the dake ot tes eden the. Govetaen shall Stow CAUSE
why this. Court should wot deem Pehhonce’s Mehon Pursuant to Fed,
B.C. P, bO(e) to Re-open. Habeas Reoctedinns (Doc, 53) As UNopposed .

ad ) On .or About August 13,2010 the Gavernimentt Filed its Response
dy “Moho + meet (Doc.58).

45) This atten | 1S. cunnenltly spun bebe this court here Now |
the Pebhoner Moves. His. cout bo Render its. Ruline il GOOD FALTH .

| WHEREEORE Nidwl , above premises Considered . the Pebhonca Moves Mis _
Covet to render. qudamentt. ia his “MoWon), Puesuask to Fed. R. Civ. P,

- 6D Uo) 40 Re-open Habeas Proceedinns » The Pehhoner respectfully moves

this Court fo. enter Jpdgmentt AS Requiked by haul, Liberty , awd Sushee.

_. Done this aad day of May 90a.

 

Respectfully submitted , MGCL Ae a
— Wilfeed. Aevel Solano # > 14679-0675
| CL Edgefield
P.O. Bot. 135, |
Edgefield, Sc 24894.
 

rc

i

Case 3:08-cr-00147-RDM Document 71 Filed 05/27/21 Page 3 of 3°

, Wlitfzedo Aavel Solano #0 14675.067¢> |

Federal” Cogeechoual Ins b hhon
“po.Bou. 73S |
Edgefield 6c 24824

 

1

affice of the Cleek, |
United States Distect Covet -,
Middle distact of Pewasywant 4
335 North Washinton AvENdE
Pio. Bo 1148
Scaanton, PA 1850 1- 148

 
